Citation Nr: 1432389	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from June 1981 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.  

The Board notes that in the October 2013 Supplemental Statement of the Case (SSOC), the issues of entitlement to increased ratings for a psychiatric disability, migraines, a low back disability, a neck disability, a right shoulder disability, and a heart disability were addressed.  Those issues were also addressed by the Veteran's representative in December 2013 and July 2014 statements.  However, a review of the record shows that while those issues have been adjudicated in various decisions of record, those issues are not properly on appeal.  In this regard, the Board notes that the Veteran has not filed timely notices of disagreement with the decisions denying entitlement to increased ratings for those issues, she has not been issued a statements of the case (SOC) with respect to those issues.  As a result, she has not perfected appeals with respect to those issues.  In fact, the only issue that is properly before the Board is entitlement to a TDIU.  Therefore, the Board has limited its consideration accordingly.  


REMAND

In her April 2014 replacement substantive appeal (the original received in 2009 was lost), the Veteran requested that she be afforded a videoconference hearing before a member of the Board before a decision is rendered with regard to her claim.  A review of the record shows that she was scheduled for a Board hearing in June 2014 and failed to report without explanation.  However, there is no indication from the record that the Veteran was afforded notice of her scheduled hearing.  Therefore, the Veteran should be afforded another opportunity to report for her requested Board hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested videoconference hearing before the Board in accordance with the docket number of her appeal.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

